306 S.W.3d 760 (2010)
Ex parte Levi Alexas KING, Appellant.
No. PD-1137-09.
Court of Criminal Appeals of Texas, En banc.
March 3, 2010.
Maxwell C. Peck III, Amarillo, TX, for Appellant.
Jeromie Oney, Asst. Dist. Atty., Pampa, Jeffrey L. Van Horn, State's Atty., Austin, for State.
Before the court en banc.

OPINION
PER CURIAM.
Appellant filed a pretrial habeas corpus application claiming that the Interstate Agreement on Detainers (Tex.Code Crim. Proc. Art. 51.14) required that the prosecution against him be dismissed. The trial court denied relief and the court of appeals affirmed that decision. Ex parte King, 286 S.W.3d 599 (Tex.App.-Amarillo 2009). Appellant petitioned this Court for discretionary review.
When the Court of Appeals issued its opinion in this case, it did so without the benefit of this Court's recent opinion in Ex parte Doster, 303 S.W.3d 720 (Tex.Crim. App.2010). In Doster, this Court held that a pretrial habeas corpus application, followed by an interlocutory appeal, is not the appropriate vehicle for raising a claim that the prosecution should be dismissed because the State failed to comply with the Interstate Agreement on Detainers. Therefore, we grant Appellant's Petition for Discretionary Review, vacate the Court of Appeals's decision, and order that this appeal be dismissed.